Citation Nr: 0024966	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for bilateral flat 
feet with arthritis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to total rating for compensation based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for his 
bilateral flat feet with arthritis, and denied his claim of 
entitlement to a total rating for compensation based on 
individual unemployability due to a service-connected 
disability.  The veteran filed a timely appeal to these 
adverse determinations.

In a notice of disagreement received by VA in June 1993, the 
veteran asserted that the RO's May 1993 denial of his claim 
for a total rating for compensation based on individual 
unemployability due to a service-connected disability 
constituted a "clear and unmistakable error."  The 
regulatory authority for reversing or remanding a prior 
adjudication on the basis of clear and unmistakable error is 
found at 38 C.F.R. § 3.105(a) (1999).  This section clearly 
states that "[p]revious determinations which are final and 
binding, including decisions of service connection, degree of 
disability. . . and other issues, will be accepted as correct 
in the absence of clear and unmistakable error."  [emphasis 
added].  The May 1993 decision which is alleged to contain 
clear and unmistakable error is not a final decision, as it 
is currently on appeal before the Board.  Thus, the Board 
construes the veteran's allegations of clear and unmistakable 
error in the RO's May 1993 decision as a disagreement with 
the RO's determination as to the two issues denied by that 
rating decision, and shall proceed with these appeals.



REMAND

The Board observes that the Board's earlier decision in this 
case, dated in April 1998, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in April 2000, following the filing of a joint 
motion for remand by the appellant and the Secretary of VA 
(joint motion) earlier that same month.  This motion was 
filed, and subsequently granted, in order to address several 
deficiencies in the April 1998 Board decision.  The Board now 
finds that, because some of these deficiencies require 
initial action by the RO, this case must be remanded to the 
RO for further development and adjudication.

In the joint motion, the parties stated that, on remand, VA 
must consider the veteran's statements of arthritic pain in 
his feet in the context of 38 C.F.R. § 4.59 (1999), which 
states, in relevant part, that "[w]ith any form of 
arthritis, painful motion is an important factor of 
disability...The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint."  In this regard, the joint motion 
noted that the severity of degenerative arthritis, as 
evaluated under DC 5003, provides that the severity of 
degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  However, when the motion is limited, but the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  The joint motion also 
referenced Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), which interpreted DC 5003, when read in conjunction 
with 38 C.F.R. § 4.59, as establishing that painful motion of 
a major joint or group of minor joints caused by degenerative 
arthritis, where the arthritis is established by x-ray, is 
deemed to be limited motion and entitled to a 10 percent 
rating, even when there is no actual limitation of motion. 

In addition, the joint motion noted that, in view of the 
evidence showing x-ray evidence of degenerative joint disease 
of the feet, and the fact that the veteran is currently 
evaluated as 10 percent disabled for bilateral flat feet with 
arthritis, remand is required for adjudication of the 
veteran's entitlement to a separate disability rating for 
arthritis.

Furthermore, the joint motion stated that, to the extent that 
diagnostic codes dealing with limitation of motion of the 
feet are considered upon readjudication of the veteran's 
increased rating claim, the provisions of DeLuca v. Brown, 8 
Vet. App. 205 (1995) must also be considered, in particular 
as they relate to painful motion and periodic flare-ups.

The joint motion also noted that evidence submitted to the RO 
in June 1996 contained documentation from the Social Security 
Administration (SSA), including a May 1996 decision by that 
agency.  However, while this decision included a listing of 
exhibits, there was no evidence that a complete listing of 
these exhibits had been obtained by the RO, or that any other 
relevant SSA records had been requested from that agency.  In 
this regard, under 38 U.S.C.A. § 5107(a) (West 1991), VA's 
duty to assist specifically includes requesting information 
from other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, a request to 
the SSA for copies of all records considered in making its 
May 1996 disability decision must be accomplished in order to 
satisfy VA's duty to assist the veteran in the development of 
his claim.

Finally, the joint motion found that the veteran's claim for 
a total rating for compensation based on individual 
unemployability due to a service-connected disability was 
"inextricably intertwined" with the issue of entitlement to 
an increased rating for bilateral flat feet with arthritis.  
The joint motion then noted that, since the veteran's 
increased rating claim was well grounded, a duty to assist 
the veteran also attached, including the requirement that VA 
conduct a thorough and contemporaneous medical examination in 
certain circumstances.  Thus, the joint motion stated that 
the veteran must be afforded a current VA orthopedic 
examination, "to specifically include an opinion by the 
examiner as to the impact of Appellant's service-connected 
bilateral foot disorder on his ability to work, as well as 
those types of employment precluded solely as a result of the 
service-connected disability."

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Social 
Security Administration and request that 
it provide documentation of the veteran's 
current disability benefits, and any 
records developed in association with the 
award of such benefits, to include 
medical reports.  Upon receipt of the 
requested information, it should be 
incorporated into the record.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
by an appropriate medical professional in 
order to determine the nature and extent 
of the veteran's current bilateral flat 
feet with arthritis. All necessary tests 
and studies deemed appropriate by the 
examiner should be performed.  The 
examiner is requested to review the 
claims folder, including the results of 
previous examinations and any SSA records 
procured pursuant to paragraph (1) above.  
Based on the review of the claims folder, 
and the results of the orthopedic 
examination, the examiner is requested to 
offer an opinion as to the impact of the 
veteran's service-connected bilateral 
foot disorder on his ability to work, as 
well as those types of employment 
precluded solely as a result of the 
service-connected disability.  The 
rationale for the opinion reached should 
be explained.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran. 

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
or pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.  

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of the veteran's 
entitlement to an increased rating for 
bilateral flat feet with arthritis and a 
total rating for compensation based on 
individual unemployability due to a 
service-connected disability, giving due 
consideration to 38 C.F.R. § 4.59, to the 
requirements set forth in DeLuca v. 
Brown, discussed above, and to the 
potential assignment of a separate rating 
for arthritis, if appropriate.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




